—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 19, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree (two counts) and conspiracy in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 7 years to life, 7 years to life, and 4 to 8 years, unanimously affirmed.
The court properly denied defendant’s mistrial motion based on the introduction of “surprise” evidence of purported uncharged crimes. The drug transactions in question constituted evidence of the charged crime of conspiracy. Moreover, defendant was on notice, through disclosure of the videotapes, that evidence of drug transactions with individuals other than the undercover officer would be introduced (see, People v Ribowsky, 77 NY2d 284, 294).
The court also properly denied defendant’s mistrial motion based on a People’s witness’s brief mention of defendant’s prior incarceration, volunteered in response to a broad question on cross-examination (see, People v Vasquez, 88 NY2d 561, 577-578). A curative instruction would have sufficed but defendant expressly declined the court’s offer of that remedy.
The court properly denied defendant’s request to instruct the jury on multiple conspiracies, since there was no reasonable view of the evidence that there was more than one conspiracy *294in operation (see, United States v Maldonado-Rivera, 922 F2d 934, 963, cert denied 501 US 1233). Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Mazzarelli, JJ.